DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 15 objected to because of the following informalities:  Claim 15 recites ‘unpoloarized’ instead of unpolarized.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enge (EP-3097754A1), in view of, Lin (CN-102621163), in further view of, Jing (CN-104062654).

          Enge teaches:
          In regards to claim 1, Enge teaches a system for measuring moisture in soil below the ground surface comprising: (abstract; 102-103 fig(s) 1-2, 3a-b, ‘different implements’, ‘sensor device’)

          5at least one passive microwave sensor device configured to measure natural thermal emissions from the soil and output a data signal; (103 fig(s) 1-2, ‘discloses a passive microwave sensor measuring soil moisture’)

          a processing circuit operably coupled to said at least one passive microwave sensor wherein said processing circuit is configured to 10receive said data signal and compile a soil moisture profile; (fig. 3d, ‘discloses a control device’; para(s) 0045, 0051)

          an elongate horizontal mounting frame extending between first and second ends wherein said first end is securable to a mobile agricultural device (103 fig. 1)

          Enge discloses the use of the electromagnetic microwave energy, however, does not go into detail about polarization or orientation of the energy. Although, for one with ordinary skill it is known that energy can travel in different orientations.


          Enge does not teach:


          a wide-band antenna selected to measure two hands of polarization wherein said at least one passive microwave sensor is located therein; and 15 

          and wherein said wide-band antenna is secured to said second end so as to position said wide-band antenna at a distance above the 20ground surface, 

          wherein said processing circuit is further configured to filter out the polarized component in the received signal leaving an unpolarized soil emission signal.  

          Lin teaches teaches:

          a wide-band antenna selected to measure two hands of polarization wherein said at least one passive microwave sensor is located therein; and (para(s) 0004, 0014, 0016, 0019-0020, 0032, 0037, ‘the present invention utilizes electromagnetic spectrum radar 100MHz to 500Mz two polarization modes H and V use to observe the target (soil moisture).’)15 

          and wherein said wide-band antenna is secured to said second end so as to position said wide-band antenna at a distance above the 20ground surface, (abstract; para(s) 0004, 0031-0032, 0037-0038)

          wherein said processing circuit is further configured to filter out the polarized component in the received signal leaving an unpolarized soil emission signal. (abstract; ’although the electromagnetic is radar it teaches 2 filtering out components of direct waves which is the same basic idea’; para 0010, ‘filters out radar echo’)

         Lin teaches discloses the principles using radar antennas at two polarization modes in a frequency range of 100MHz to 500MHz paragraph [0031] to retrieve a radar echo of the soil. Furthermore, Lin discloses traditional measurement methods using L or C bands paragraph [0004], and the filtering of the radar echo.

          However, Lin is silent about the type of radar used.

          Lin does not teach:

          wide-band radar

          Jing teaches:

          wide-band radar (abstract; para(s) 0007-0009, 0053, ‘discloses the use of ultra-wideband radar and and ultra-wide radar sensor in sensing soil moisture’) 

          It would have been obvious before the effective filing date of the invention to combine the ‘sensor device’ of Enge, the ‘sensing method’ of Lin with the ‘measuring method’ of Jing in order to provide a sensor to detect soil moisture.


          In regards to claim 2, Enge and Lin disclose a system of claim 1 (see claim rejection 1) Jing teaches wherein said wide-band antenna is configured to direct said natural thermal emissions to said at least one passive microwave sensor device. (abstract; para(s) 0007-0009, 0053, ‘discloses the use of ultra-wideband radar and and ultra-wide radar sensor in sensing soil moisture’)   


          In regards to claim 3, Enge teaches a system of claim 2 (see claim rejection 2 wherein said at least one passive microwave sensor device comprises a plurality of passive microwave sensor devices. (103 fig. 3, ‘pair of passive microwave sensors’)


          In regards to claim 4, Enge and Lin disclose a system of claim 1 (see claim rejection 1) Jing teaches wherein said wide-band antenna is selected from a group consisting of a cavity-backed antenna, a microstrip patch antenna or a log-periodic antenna.  (para(s) 0022, 0053, 0057)


          In regards to claim 7, Enge teaches a system of claim 1 (see claim rejection 1) wherein said natural thermal emissions are comprised of microwave emissivity signals. ; (103 fig(s) 1-2, ‘discloses a passive microwave sensor measuring soil moisture’)
 


          15In regards to claim 8, Enge teaches a system of claim 7 wherein said at least one microwave sensor device is configured to simultaneously measure a range of microwave emissivity signals.  (para(s) 0016, 0019, 0028)


          In regards to claim 9, Enge  teaches a system of claim 8 (see claim rejection 8) wherein said plurality of microwave emissivity 20signals are selected from between a 400 MHz emissivity signal and an 2000 MHz emissivity signal.  (para(s) 0016, 0019, 0028, 0042, ‘records data continuously’, 103 fig. 1, ‘microwave sensor’)


          In regards to claim 10, Enge discloses a system of claim 1 (see claim rejection 1) Lin teaches wherein said two hand of polarization comprise horizontal and vertical hands. (para(s) 0004, 0014, 0016, 0019-0020, 0032, 0037, ‘the present invention utilizes electromagnetic spectrum radar 100MHz to 500Mz two polarization modes H and V use to observe the target (soil moisture).’)15 
 


          In regards to claim 11, Enge discloses a system of claim 1 (see claim rejection 1) wherein said mobile agricultural device comprises a mobile irrigation system frame. (para 0040, ‘GPS’; para 0033, ‘field sprayer’)  


          In regards to claim 12, Enge teaches a system of claim 1 (see claim rejection 1) wherein said mobile agricultural device is selected 30from a group consisting of a tractor, a combine or a sprayer.  (para 0040, ‘GPS’; para 0033, ‘field sprayer’)  


          In regards to claim 13, Enge teaches a system of claim 1 wherein said processing circuit includes a GPS receiver operable to output position data corresponding to said soil moisture profile. (para 0040, ‘GPS’; para 0033, ‘field sprayer’; fig. 3d, ‘discloses a control device’; para(s) 0045, 0051)    


5          In regards to claim 14, Enge teaches a system of claim 13 (see claim rejection 13) Lin discloses wherein said processing circuit is configured to compile said position data and said soil moisture profile to output a soil moisture map. (para 0020; fig(s) 1-5, ‘echo schematic diagrams soil moisture’)


          In regards to claim 15, Enge teaches a method for measuring moisture in soil below the ground surface 10comprising: (abstract; 102-103 fig(s) 1-2, 3a-b, ‘different implements’, ‘sensor device’)

          receiving natural thermal emissions from the soil at a passive microwave sensor; (103 fig(s) 1-2, ‘discloses a passive microwave sensor measuring soil moisture’)


          Lin teaches:

          15measuring two hands of polarization in the natural thermal emissions with a wide-band antenna within the passive microwave sensors selected to measure two hands of polarization; (para(s) 0004, 0014, 0016, 0019-0020, 0032, 0037, ‘the present invention utilizes electromagnetic spectrum radar 100MHz to 500Mz two polarization modes H and V use to observe the target (soil moisture).’)15 
 

          outputting a data signal from the wide-band antenna from the wide-band 20antenna; (abstract; para(s) 0004, 0031-0032, 0037-0038)



          filtering, utilizing a processing circuit, the polarized component from the data signal to leave an unpolarized soil emission signal; and . (abstract ,’ although the electromagnetic is radar it teaches 2 filtering out components of direct waves which is the same basic idea’ )


          25compiling, using a processing circuit, a soil moisture profile from the unpoloarized soil emission signal. (abstract,’ although the electromagnetic is radar it teaches 2 filtering out components of direct waves which is the same basic idea’; fig(s) 1-5)


Allowable Subject Matter

Claim(s) 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


          NOTE: Ripka et al, Modern Sensors, ISTE Ltd., 2007 7.9.3.4. Microwave sensors (radar) Regarding pulse-radar, the travel time of microwave

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852